         Case 2:20-cv-02647-GJP Document 13 Filed 10/06/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ILLIA KORNEA,
                       Plaintiff,

       v.                                                  CIVIL ACTION
                                                           NO. 20-2647
 FANNIE MAE, FEDERAL NATIONAL
 MORTGAGE ASSN., J. P. MORGAN
 CHASE BANK, and DOES 1-10,
                  Defendants.


                                        ORDER

      AND NOW, this 6th day of October, 2020, upon consideration of the Motion to

Dismiss Plaintiff Illia Kornea’s Amended Complaint by Defendants Federal National

Mortgage Association (“Fannie Mae”) s/h/a “Fannie Mae, Federal National Mortgage

Assn.” and JPMorgan Chase Bank, N.A. (“Chase”) s/h/a “J. P. Morgan Chase Bank”

(ECF 2), Plaintiff’s opposition (ECF 7), Defendants’ reply (ECF 8) and Plaintiff’s

rebuttal (ECF 10), and consistent with the accompanying Memorandum of Law it is

ORDERED that the motion is GRANTED and Plaintiff’s Amended Complaint is

DISMISSED.

      It is FURTHER ORDERED that Plaintiff’s Motion for Hearing (ECF 11) is

DENIED AS MOOT.

      The Clerk of Court shall mark this case as CLOSED.

                                                BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                ______________________
                                                GERALD J. PAPPERT, J.
